Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Election/Restrictions
Claims 8, 9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022. Applicant’s election without traverse of claim 10 in the reply filed on 02/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 14 recites term “strayed” is a relative term which renders the claim indefinite. The term “strayed” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the value for P would be “strayed.” 	Claim 15 recites term “strayed” is a relative term which renders the claim indefinite. The term “strayed” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the value for P would be “strayed.” 	Claim 16 recites term “strayed” is a relative term which renders the claim indefinite. The term “strayed” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the value for P would be “strayed.” 	Claim 18 recites “end-user were striding in place or on a treadmill” renders the claim indefinite because it is unclear if the limitation requires an end-user striding in place or on a treadmill.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13-16, 18,21, and 23-24 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Hauenstein et al. (US20200046263A1; hereinafter known as “Hauenstein”).  

	Regarding claim 1, Hauenstein teaches the following:
	A gait monitoring system operative to monitor gait (See Hauenstein Figure 6 and [0021] and [0023]) of an end-user bearing a wearable device (See Hauenstein Figure 1 part 100 and [0025] [0027]) equipped with at least one magneto-inertial sensor (See Hauenstein [0026] [0030], Figure 1 part 110), the system comprising: 
	a processor (See Hauenstein Figure 1 120 processor module) configured to receive raw sensor data (See Hauenstein [0043]and Figure 5 S110) from the wearable device's (See Hauenstein [0026]) at least one magneto-inertial sensor (See Hauenstein [0030]) to extract situational data (See [0044], kinematic measurements along orthonormal axes) from said raw sensor data, the situational data including at least the device's bodily position relative to the end-user (See Hauenstein [0043-0044], x y z coordinate system positions), to determine a gait analysis process which yields at least one parameter characterizing the end-user's gait (See Hauenstein Figure 6,cadence is a parameter, also see [0040], also see [0027][0068] for stride analysis), depending at least on said device's bodily position as extracted, and to compute, and generate an output indication of (See Hauenstein Figure 6, cadence extracted from raw kinematic data from sensor which includes bodily position data (x,y,z orthonormal axes) [0044]), said at least one parameter characterizing the end-user's gait (See Hauenstein Figure 6, cadence), by running said gait analysis process as selected (See Figure 6 and 9). 
	Regarding claim 2, Hauenstein teaches wherein said situational data also comprises a classification of a physical activity (See Hauenstein [0044], “ kinematic measurements can include acceleration, velocity, tilt/angle or dynamic property of an activity”, also see [0030], unctions to measure multiple kinematic properties of an activity ) in which the end-user is engaging while the magneto-inertial sensor is recording said raw sensor data (See Hauenstein [0043]).
	Regarding claim 3, Hauenstein teaches to extract the situational data (See Hauenstein [0044], “ kinematic measurements can include acceleration, velocity, tilt/angle or dynamic property of an activity”), the processor operates a classifier which receives inputs including a stream of motion data (See Hauenstein [0029], “ points of sensing can be used to obtain motion data”) or device acceleration data (See Hauenstein [0044]) which may be derived from the magneto-inertial sensor (See Hauenstein [0044] [0030], acceleration data derived from the intertial measuring system which includes sensor) and outputs one of plural classes for each input, and wherein at least some of said classes include an (end-user physical activity, device's bodily position) pair (See Hauenstein [0043-0044], x y z coordinate system positions and, “ kinematic measurements can include acceleration, velocity, tilt/angle or dynamic property of an activity”). 	Regarding claim 4, Hauenstein teaches wherein said wearable device comprises a networked communication device (See Hauenstein [0034]).	Regarding claim 5, Hauenstein teaches wherein said processor (See Hauenstein Figure 1 Processor module 120) includes logic (See Hauenstein [0034]) which is responsive to each receipt of said raw sensor data and wherein said processor is operative to extract, select, and compute, triggered by said logic (See Hauenstein [0034], logic operable on a secondary device such as a smart phone which can extract select and compute and see [0099] and Figure 1 and 6). 
	Regarding claim 6, Hauenstein teaches wherein the logic (See Hauenstein [0034]) in at least some operational modes triggers said processor (See Hauenstein [0034], and see Figure 1 (processor module 120)) to extract, select, and compute responsive to less than all instances of receipt of said raw data (See Hauenstein [0034-0035]). 	Regarding claim 7, Hauenstein teaches wherein at least one operational mode is provided whose internal logic (See Hauenstein [0034]), triggers said processor (See Hauenstein [0034]), and see Figure 1 (processor module 120) to extract, select, and computes responsive to each instance of receipt of said raw sensor data (See Hauenstein [0034-0035]). 	Regarding claim 10, Hauenstein teaches wherein said parameter characterizing the end-user's gait comprises the end-user's asymmetry (See Hauenstein Figure 9 S1410 and see [0068]).	Regarding claim 13, Hauenstein teaches wherein the gait analysis process (See Figure 6 and 9) selected for a first bodily position (See Hauenstein [0043-0044], x y z coordinate system positions, and see [0046]) extracts at least one parameter characterizing the end-user's gait (See Hauenstein Figure 6, cadence extracted from raw kinematic data from sensor which includes bodily position data (x,y,z orthonormal axes) [0044]), which is not extracted by the gait analysis process selected for a second bodily position (See Hauenstein [0046], Additional inertial measuring systems can be positioned at varying points to provide kinematic data streams for other portions of the body, therefore left and right bodily position are different).	Regarding claim 14, Hauenstein teaches wherein the system stores an activity-specific baseline value (See Hauenstein [0051], standing, walking, running, biking, and other actions may have different rotational references, reference equivalent to baseline) for at least one parameter P (See Hauenstein [0051], pelvic tilt reference) characterizing the end-user's gait and wherein said output indication comprises an indication of whether an end-user's gait's current value for P (See Figure 6, parameters include pelvic rotation, pelvic drop, etc.) has strayed from the activity-specific baseline value (See [0051], reference) stored specifically for the end-user and specifically for the activity in which the end-user is currently engaged (See Hauenstein [0051] “a rotational reference can use historical data of a participant” reference point obtained from previous data can be compared to current data, a baseline reset correction is also performed see [0052] and Figure 17).	Regarding claim 15, Hauenstein teaches  wherein the system stores a device's bodily position-specific baseline value (See Hauenstein [0051], rotational reference of a body part function to determine a default body position for a body part, also see The base position can be an average, a median, a mid-range value, or any suitable point) for at least one parameter P characterizing the end-user's gait (See Hauenstein [0051], pelvic tilt reference) and wherein said output indication comprises an indication of whether an end-user's gait's current value for P (See Figure 6, parameters include pelvic rotation, pelvic drop, etc. ) has strayed from the device's bodily position-specific baseline value stored specifically for the end-user and specifically for the current device's bodily position as extracted (See Hauenstein [0051] “a rotational reference can use historical data of a participant” reference point obtained from classiprevious data and compared to current data, a baseline reset correction also performed see [0052] and Figure 17).	Regarding claim 16, Hauenstein teaches wherein the system stores an (end-user physical activity, device's bodily position) pair-specific baseline value (See Hauenstein [0051], rotational reference of a body part function to determine a default body position for a body part, also see The base position can be an average, a median, a mid-range value, or any suitable point and standing, walking, running, biking, and other actions may have different rotational references, reference equivalent to baseline) for at least one parameter P characterizing the end-user's gait (See Hauenstein [0051], pelvic tilt reference) and wherein said output indication comprises an indication of whether an end-user's gait's current value for P has strayed from said baseline value stored specifically for the end-user and specifically for the (end-user physical activity, device's bodily position) pair (See Hauenstein [0051] “a rotational reference can use historical data of a participant” reference point obtained from previous data and compared to current data, a baseline reset correction also performed see [0052] and Figure 17) most recently output by the classifier (See Hauenstein claim 31 and see Figure 13 for processing framework where position (gyroscope) and activity (accelerometer) data are segmented and retrieved).
	Regarding claim 17, Hauenstein teaches wherein the wearable device comprises a cellular phone (See Hauenstein [0046], “The sensing device may alternatively be a mobile device such as a smart phone, watch, or wearable where an inertial measuring system of that device can be leveraged by a user application”). 	Regarding claim 18, Hauenstein teaches wherein the output indication includes at least one graph in at least one spatial dimension (See Hauenstein [0098] “infographic relating the set of bio signals” also see Figure 16), of the end- user's average stride as though the end-user were striding in place or on a treadmill (See Hauenstein Figure 9 step S1406, and Figure 16 shows graphical representation of pelvic drop and rotation which can generate stride, see [0081][0088]).	Regarding claim 21, Hauenstein teaches wherein said processor (See Hauenstein Figure 1 [0026]) includes internal logic (See Hauenstein [0034]) which is responsive to each receipt of said raw sensor data and wherein said processor is operative to extract, select and compute, triggered by said internal logic (See Hauenstein Figure 6, also see [0099] and Figure 1).	Regarding claim 23, Hauenstein teaches a gait monitoring method operative to monitor gait (See Hauenstein Figure 6 and [0021] and [0023]) of an end-user bearing a wearable device (See Hauenstein Figure 1 part 100 and [0025] [0027]) equipped with at least one magneto-inertial sensor (See Hauenstein Figure 1 part 100 and see [0023] and [0027]), the method comprising providing a processor (See Hauenstein Figure 1 120 processor module) configured to receive raw sensor data (See Hauenstein [0043] and Figure 5 S110) from the wearable device's (See Hauenstein [0026]) at least one magneto-inertial sensor (See Hauenstein [0030]) to extract situational data (See [0044], kinematic measurements along orthonormal axes) from said raw sensor data , the situational data including at least the device's bodily position relative to the end-user (See Hauenstein [0043-0044], x,y,z coordinate system positions), to determine gait analysis functionality which yields at least one parameter characterizing the end-user's gait,(See Hauenstein Figure 6,cadence is a parameter, also see [0040], also see [0027][0068] for stride analysis) depending at least on said device's bodily position as extracted, and to compute, and generate an output indication of (See Hauenstein Figure 6, cadence extracted from raw kinematic data from sensor which includes bodily position data (x,y,z orthonormal axes), said at least one parameter characterizing the end-user's gait (See Hauenstein Figure 6, cadence), by running said gait analysis process as selected (See Figure 6 and 9).
	Regarding claim 24,Hauenstein teaches the following:
	A computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement (See Hauenstein [0026][0099]), a method operative to monitor gait of an end-user (See Hauenstein Figure 6 [0021] [0023]) bearing a wearable device equipped with at least one magneto-inertial sensor (See Hauenstein [0026] [0030], Figure 1 part 110), extraction situational data from said raw data (See [0044], kinematic measurements along orthonormal axes when performing motion), the situational data including at least the devices bodily position relative to the end-user (See Hauenstein [0043-0044], x y z coordinate system positions), determining a gait analysis process which yields at least one parameter characterizing the end-user’s gait (See Hauenstein Figure 6,cadence is a parameter, also see [0040], also see [0027][0068] for stride analysis), depending least on said device’s bodily position as extracted, and computing, and generating an output indication of (See Hauenstein Figure 6, cadence extracted from raw kinematic data from sensor which includes bodily position data (x,y,z orthonormal axes), said at least one parameter characterizing the end-user’s gait (See Hauenstein Figure 6, cadence and stride [0068]), by running said gait analysis process as selected (See Figure 6 and 9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein as applied in claim 18, in view of Tadano et. al (US20180220935A1; hereinafter known as Tadano).
	Regarding claim 19, Hauenstein teaches a graph (See Hauenstein Figure 16) but is silent to wherein the graph comprises a closed curve. Tadano teaches a graph comprising a closed curve (See Figure 30 (B,C,D) and see [0051][0163]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Hauenstein with a graph comprising a closed curve like taught by Tandano to provide motion trajectories of joints in a  horizontal plane, sagittal and coronal plane to assess novel gait parameters (See Tandano [0163]).	Regarding claim 20, Hauenstein teaches wherein said at least one graph in at least one spatial dimension (See Hauenstein [0098] “infographic relating the set of bio signals” also see Figure 16) but is silent in comprising 3 two-dimensional graphs. Tandano teaches 3 two dimensional graphs (See Tandano Figure 30). It would have been obvious to one of ordinary skill before the effective filing data to provide Hauenstein with 3 two dimensional graphs like taught by Tandano to provide more information on various motion measurements to assess novel gait parameters in a gait cycle (See Tandano [00163]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791